ROBB, Circuit Judge
(concurring):
I concur in the conclusion reached by the majority. The complaint alleges that “At all times herein mentioned, the individual Defendants were regularly in the service and employ of the Defendant United States of America” and “were acting within the scope of their office and employment.” This allegation is repeated in each of the other claims. If these allegations were true, and the action had been brought in Alabama, I think all the individual defendants could have been served pursuant to 28 U.S.C. § 1391(e). However, in their Memorandum of Points and Authorities in support of their motion to transfer, counsel for the defendants state “all of the original named individual defendants have . left Government service”; and as Judge Robinson notes the defendants Dean and Ehrlichman left the federal service in 1973. The complaint was filed February 4, 1974. Since the crucial time in determining whether the action can be transferred is the time when suit is instituted, Hughes v. S. S. Santa Irene, 209 F.Supp. 440 (D.C.N.Y.1962), I conclude that the action against the defendants who left government service before the filing of suit probably could not be transferred.